Citation Nr: 0802625	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection of bilateral hearing 
loss. 

2.  Entitlement to service connection of tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).   

Procedural history

The veteran served on active duty from February 1953 until 
December 1954.  

In December 2004, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The May 2005 rating decision denied the 
veteran's claim.  The veteran disagreed with the May 2005 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2005.

In January 2008, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the veteran's hearing loss is related 
to in-service acoustic trauma, or any other event in service.  

2.  The competent and probative medical evidence of record is 
against a finding that the veteran's hearing loss is related 
to in-service acoustic trauma, or any other event in service.  




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
hearing loss and tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
4, 2005.  The letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran that in order to be 
granted service connection evidence showing a current 
disability was needed.    

In the March 2005 letter the veteran was specifically 
notified  to send or describe any additional evidence which 
he thought would support his claim.  The veteran was 
specifically advised that "If there is any other information 
or evidence that you think will support your claim, please 
let us know.  If you have any additional evidence in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
The veteran's claims of entitlement to service connection 
were denied based on a lack of evidence as to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.

In his case, the veteran received specific notice regarding 
elements (4) and (5), degree of disability and effective 
date, in a March 2006 letter.  In response to that letter the 
veteran notified VA that he had no further evidence to 
submit.  

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records.  The veteran has 
identified no relevant medical treatment.  He was provided 
with a VA compensation and pension (C&P) examination in April 
2005.  

The veteran has claimed, inter alia, that his hearing loss 
and tinnitus are somehow related to asbestos exposure in 
service.  Regarding the claimed asbestos exposure, the 
veteran indicated that he was seeking entitlement to service 
connection of his hearing disabilities on this basis in his 
December 2004 claim.  No description of the claimed exposure 
was included.  

In the March 2005 VCAA letter the RO specifically informed 
the veteran that if he was seeking compensation based upon 
asbestos exposure then the time and manner of that exposure 
must be described so that it may be verified.  To date, the 
veteran has not provided any information responsive to the 
request.  The evidence of record does not otherwise provide a 
basis for such verification.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim based on asbestos exposure.  Any 
failure to develop this claim rests with the veteran himself.  
The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He declined the option of a personal 
hearing in his December 2005 substantive appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Analysis

The veteran is seeking entitlement to service connection of 
hearing loss and tinnitus.  As both conditions are asserted 
to have occurred secondary to in-service noise exposure, a 
common discussion of both issues will be presented.  In the 
interest of clarity, a Hickson analysis will be employed.  

The April 2005 VA medical examination establishes that the 
veteran has been diagnosed with hearing loss and tinnitus, 
establishing element (1), current disability.  

Regarding element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury. 

The veteran's service medical records have been obtained and 
are pertinently negative for treatment or diagnosis of 
hearing loss or tinnitus.  Neither condition was noted during 
the veteran's November 1954 separation examination.  Hearing 
loss was initially medically identified in the April 2005 VA 
medical examination, many years after service, and long after 
the end of the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  Therefore, in-service incurrence of disease is 
not shown as to either condition.  

With respect to injury, the veteran has claimed exposure to 
munitions fire incident to combat. The veteran's exposure to 
hazardous noise during service has been established.  The 
veteran's DD Form 214 discloses that the veteran was assigned 
to an infantry battalion during a period of war and did serve 
in a war zone.  In-service incurrence of injury has therefore 
been established. Hickson element (2), exposure to hazardous 
levels of noise, is therefore  satisfied as to both of the 
claimed conditions.     

The Board observes in passing that, as discussed above, the 
veteran has claimed that his hearing loss and tinnitus are 
somehow related to asbestos exposure in service.  However, he 
has not produced a scintilla of evidence that such claimed 
exposure took place, and the record is otherwise devoid of 
any reference to such claimed exposure.  Accordingly, in-
service exposure to asbestos has not been shown and in-
service injury is not established on that basis.

Moving to the final Hickson element, medical nexus, the 
veteran was referred for a VA medical examination in April 
2005.  As the veteran apparently receives no treatment for 
the claimed conditions, the April 2005 VA C&P examination is 
the sole source of competent medical evidence concerning the 
veteran's hearing and tinnitus conditions. 

The April 2005 examiner found that the veteran's hearing loss 
and tinnitus were not at least as likely as not related to 
in-service acoustic trauma and specifically took into account 
the veteran's reports of exposure to munitions fire.  The 
examiner's conclusion was premised in part on the veteran's 
significant noise exposure during his post-service employment 
s well as by the veteran's description of the onset of his 
problems approximately three decades after his separation 
from service.  Accordingly, based on the significant post-
service acoustic trauma and the relatively recent onset of 
hearing loss and tinnitus, the examiner determined that 
hearing loss and tinnitus were not at least as likely as not 
related to events in service.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself contends that such a 
relationship exists, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The veteran has been accorded ample opportunity to supply 
medical opinion evidence in support of his claims.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].


Accordingly, Hickson element (3), medical nexus, is not met 
and the claims fail on that basis.  

In conclusion, for the reasons set out above the Board has 
determined that the criteria for entitlement to service 
connection of hearing loss and tinnitus are not met.  A 
preponderance of the evidence is against these two claims.  
The benefits sought on appeal are denied.  


ORDER

Entitlement to service connection of hearing loss is denied. 

Entitlement to service connection of tinnitus is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


